Stiles, J.
— I concur in the disposition of this case, as I look upon the threatened action of the board of harbor *537line commissioners in the filing of a map of the harbor line of the city of Seattle as a clearly legitimate exercise of the power of the state to regulate and control the harbors within its limits to the extent of fixing the point beyond which wharves must not extend. In Com. v. Alger, 7 Cush. 53, the like action was upheld, although the soil beneath the wharf complained of was the property of the appellant in fee under the Massachusetts ordinance of 1647. As to the consequences which may follow through the action of the tide land commissioners, I think them too remote for adjustment or discussion in the present proceedings.